NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                 Nos. 18-1412 & 20-1502
                                      ____________

                            UNITED STATES OF AMERICA

                                             v.

                           WAYNE JOSEPH SANDERS, JR.,
                                           Appellant
                                  ____________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                              (D.C. No. 1-15-cr-00265-001)
                         District Judge: Honorable Yvette Kane
                                     ____________

                             Submitted on November 9, 2020

          Before: HARDIMAN, GREENBERG, and SCIRICA, Circuit Judges.

                               (Filed: November 12, 2020)
                                       ___________

                                        OPINION *
                                      ____________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
HARDIMAN, Circuit Judge.

       Wayne Sanders, Jr. appeals his counterfeiting conviction and sentence. His court-

appointed counsel filed a brief contending no nonfrivolous issues exist on appeal and a

motion seeking to withdraw as counsel. See Anders v. California, 386 U.S. 738 (1967);

3d Cir. L.A.R. 109.2(a) (2011). We will grant counsel’s motion and affirm the District

Court’s judgment.

                                              I

       For several months beginning in December 2014, Sanders passed counterfeit

United States Federal Reserve notes at Walmart stores in Pennsylvania. He was indicted

on eight counts, all charging violations of 18 U.S.C. § 472. Sanders entered an open

guilty plea to each count. Exercising jurisdiction under 18 U.S.C. § 3231, the District

Court accepted his pleas.

       Sanders was sentenced to 24 months’ incarceration for each of the eight counts

against him, to be served concurrently. To arrive at that sentence, the District Court first

calculated Sanders’s sentencing guidelines range, which was 18 to 24 months based on an

offense level 15 and a criminal history category I. The District Court declined to grant the

typical offense level reduction for acceptance of responsibility under the United States

Sentencing Guidelines (USSG) § 3E1.1. Sanders’s counsel objected to that decision, but

the District Court overruled the objection, citing Sanders’s bail violations and post-

indictment criminal conduct. Sanders also objected to the recommended $55,500

restitution award, suggesting $10,880 as the proper amount. The District Court deferred



                                              2
ordering restitution, considered the parties’ subsequent briefing, and ultimately ordered

$10,060 in restitution.

       After filing the notice of appeal, Sanders’s counsel filed an Anders brief and a

motion to withdraw, which were served on Sanders. The Government filed its brief

agreeing there are no nonfrivolous issues for appeal. Sanders did not file a pro se brief.

                                              II

       We review this appeal under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a). We

consider whether counsel’s brief reflects that he has conscientiously and “thoroughly

examined the record in search of appealable issues,” United States v. Youla, 241 F.3d
296, 300 (3d Cir. 2001), and informs the court whether anything in the record “might

arguably support the appeal,” Anders, 386 U.S. at 744. If there are no nonfrivolous bases

for appeal, we will grant counsel’s Anders motion, and dispose of the appeal. 3d Cir.

L.A.R. 109.2(a) (2011).

       The Anders brief and the Government’s response identify three potential issues:

the court’s jurisdiction, the validity of Sanders’s guilty pleas, and the constitutionality of

his sentence. None is nonfrivolous.

       No jurisdictional defect exists here. Sanders was charged with a federal criminal

offense, so the District Court had jurisdiction under 18 U.S.C. § 3231.

       Nor does our review of the record reveal any error regarding Sanders’s guilty plea.

The District Court ensured that the plea was knowing, intelligent, and voluntary. See




                                               3
Bradshaw v. Stumpf, 545 U.S. 175, 183 (2005). And there is no nonfrivolous challenge

based on Rule 11 of the Federal Rules of Criminal Procedure.

       Finally, the Anders brief explains why there is no nonfrivolous basis to challenge

Sanders’s sentence. Counsel identifies two potential challenges—whether the District

Court erred by denying Sanders an acceptance of responsibility reduction and whether the

restitution order was erroneous. Neither is nonfrivolous. The District Court was well

within its discretion to deny the reduction based on Sanders’s post-indictment conduct.

See United States v. Ceccarani, 98 F.3d 126, 130 (3d Cir. 1996); USSG § 3E1.1 cmt. n.1.

And a challenge to the final restitution amount is a nonstarter because the District Court

based its determination on a method and amount offered by Sanders in his supplemental

briefing on restitution. The record indicates that the District Court complied with the

requirements of Rule 32 of the Federal Rules of Criminal Procedure, acted in accord with

the process outlined in United States v. Gunter, 462 F.3d 237, 247 (3d Cir. 2006), and

imposed a reasonable sentence within the Guidelines range.

       In sum, counsel’s brief satisfies the Anders requirements and our independent

review of the record reveals no nonfrivolous issues for appeal. So we will grant counsel’s

Anders motion to withdraw, and we will affirm the District Court’s judgment.




                                             4